Exhibit 99.1 Independent Bank Corporation 2012 Annual Meeting of Shareholders 1 Today’s Agenda §Introductions §Voting upon the matters listed in the Company’s 2012 Proxy Statement §Presentation by IBC President/COO and CFO §Question and answer session 2 IBC Board of Directors §Jeffrey A. Bratsburg §Donna J. Banks, Ph.D. §Stephen L. Gulis Jr. §Terry L. Haske §Robert L. Hetzler §Michael M. Magee Jr., Chairman §James E. McCarty, Lead Outside Director §Charles A. Palmer §Charles C. Van Loan 3 IBC Executive Management §Michael M. Magee Jr. - Chairman and Chief Executive Officer §William B. Kessel - President and Chief Operating Officer §Robert N. Shuster - EVP/Chief Financial Officer §Mark L. Collins - EVP/General Counsel §Stefanie M. Kimball - EVP/Chief Lending Officer §David C. Reglin - EVP/Retail Banking 4 2012 Annual Meeting of Shareholders §Secretary for the meeting (Robert Shuster) §Inspectors of election (Charles Schadler/Martha Blandford) §Record date: February 27, 2012 §Approximate mailing date of Proxy Statement: March 20, 2012 §Shares entitled to vote: 8,586,871 §Determination of quorum §Voting on proposals 5 Proposal #1 Election of Directors Robert L. Hetzler Michael M. Magee Jr., Chairman James E. McCarty, Lead Director 6 Proposal #2 Ratification of Auditors §Crowe Horwath LLP has served as IBC’s independent registered public accounting firm since 2005 §Crowe Horwath was founded in 1942 and is one of the ten largest accounting and consulting firms in the U.S. §IBC is served primarily by Crowe Horwath’s Grand Rapids, Michigan office 7 Proposal #3 Advisory Vote on Executive Compensation The Board has solicited a non-binding advisory vote from our shareholders to approve the compensation of our executives as described in our proxy materials. 8 IBC Overview 9 Safe Harbor Statement This presentation may contain certain forward-looking statements within the meaning of the Private Securities Reform Act of 1995. Forward-looking statements include expressions such as “expects,” “intends,” “believes” and “should” which are statements of belief as to expected outcomes of future events. Actual results could materially differ from those contained in, or implied by such statements. Independent Bank Corporation undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this presentation. 10 2011 Summary §Improvement in asset quality §Continued growth in core deposits §Capital initiatives aimed at preserving net deferred tax asset §Positive impact on the Bank with improvement in Michigan economy and U.S. economy §Commitment to sustained profitability 11 Improving Economic and Banking Environment §Little inflation, low interest rates and slow growth §Improvement in Michigan unemployment rate and net job growth §Manufacturing showing improved sales and profits §Demand and supply of bank credit improving 12 Improvement in Asset Quality Accomplishments in 2011 §Non-performing assets reduced by 12% or $13 million for the year ended December 31, §Net charge-offs reduced from $60.6 million to $37 million or by 39% §“Watch” credits reduced from $178 million to $142 million or by 20% Strategy - continue working with our customers as long as they work with us 13 Core Deposits* *Excludes brokered certificates of deposit. Accomplishments in 2011 §Core deposits have grown from $1.978 billion to $2.044 billion. This equates to a $65.5 million increase or 3.3% increase. Strategy - continue targeting consumer and business customer checking/transaction accounts 14 Bank Regulatory Capital Ratios 15 Capital Restoration Plan Update Accomplishments §The Bank continues to be considered “well-capitalized” for regulatory purposes In 2011: §Tier 1 capital to average assets improved to 6.77% from 6.58% (Bank level) §Tier 1 risk-based capital improved to 10.13% from 9.77% (Bank level) §Total risk-based capital improved to 11.41% from 11.06% (Bank level) §During 2011 we were able to meet the total risk-based capital ratio goal Strategy - Bank level - during 2012 our capital plan does have us meeting our Tier 1 goal through a combination of earnings and/or further deleveraging of the balance sheet Strategy - BHC level - continue to work with the U.S. Treasury regarding the exit of TARP
